DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/16/2021 has been entered. Claims 1-15 have been cancelled and claims 16-25 are new additions. Claims 16-25 are pending. Applicants amendment to the claims have overcome Drawings objection previously set forth in the Non-Final Rejection mailed 08/17/2021.
Drawings
The drawings are objected to because reference characters "14h and 13f" and have been used to designate a folded-up end of the second ply piece 14 and the outer portion of the first ply piece 13 respectively. However, as depicted in Fig. 4, reference characters 14h and 13f form the same layer. Likewise, reference characters "13g and 14g" and have been used to designate a folded-up end of the first ply piece 13 and the outer portion of the second ply piece 14 respectively. However, as depicted in Fig. 4, reference characters 13g and 14g form the same layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the 
Claim 16 recites the limitations “the first ply folded-up end is positioned between one of the pair of belt ends and a tire maximum width position of one of the pair of sidewall portions” and “the second ply folded-up end is positioned more inwardly in the tire radial direction than the tire maximum width position of the one of the pair of sidewall portions”.
However, the specification discloses a first ply piece 13 comprising a folded-up end 13g, where the folded-up end 13g is positioned near a tire maximum width position 3a of the sidewall portion, see [0028]. And further guidance is provided by the drawings, where “near a tire maximum width position 3a of the sidewall portion” depicts the folded-up end 13g being disposed between the bead portion 4 and tire maximum width position 3a of the sidewall portion, see Fig. 4. 
Likewise, the specification discloses a second ply piece 14 comprising a folded-up end 14h, where the folded-up end 14h is positioned outward of the folded-up end 13g of the first ply piece 13 in the tire radial direction, see [0030]. And further guidance is provided by the drawings, where Fig. 4 depicts the folded-up end 14h being disposed between the belt ends and tire maximum width position 3a of the sidewall portion.
Therefore, the claim 16 limitations of “the first ply folded-up end is positioned between one of the pair of belt ends and a tire maximum width 
Claims 17-25 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (JP 2017-109517 A), in view of Hata et al. (US 2015/0336426 A1 – of record).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.	
Regarding claim 16, Shimomura discloses a pneumatic tire, see pg. 8 – para. 6; comprising – (Guidance provided by the Figure 1. In particular, Figure 1 reasonably suggests in a meridian half cross-sectional view of the pneumatic tire the structure of): a tread portion 16; a pair of sidewall portions that each comprise bead portions 1 – (construed as a sidewall radially inner end portion); a pair of bead cores 4 that are each disposed in the bead portions 1 – (construed as a sidewall radially inner end portion of 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second ply folded-up end)][AltContent: textbox (First ply folded-up end)][AltContent: arrow][AltContent: textbox (Sidewall portion)][AltContent: textbox (Maximum width position of Sidewall portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


And taking the pneumatic tire to be symmetric across the equatorial line CL; then the inner ply 9 – (construed as the first ply) comprises a pair of 
And have a hollow ply 10 – (construed as the second ply) disposed radially outside of the inner ply 9, comprising a pair of meridian half portions – (corresponds to a pair of second ply pieces). Each second ply piece has a second ply inner end disposed at a position P2 located below the belt layer edges (generally below 14), which extends towards the bead portion to thereby fold around the bead portion, and terminate at a position between the bead filler 5 and a portion of the sidewall forming a maximum width of the tire – (corresponds to the pair of second ply pieces each comprise a second ply inner end and a second ply folded-up end positioned more outwardly in the tire radial direction than the second ply inner end, each fold 
Shimomura does not explicitly disclose the first ply inner end of one of the pair of first ply pieces overlaps the first ply inner end of the other of the pair of first ply pieces. However, as Shimomura generically discloses the use of the inner ply 9 without providing many details thereof would prompt one to look to the prior art for exemplary configurations.
Hata discloses a pneumatic tire suitable for combining both tire noise performance and tire steering stability performance, see [0001]. The tire is configured to have a carcass ply 13 that is divided having a width of overlapping layers Wc in the center portion of the tread, see FIG. 2. Hata further discloses such a configuration is advantageous in that the step for mounting the carcass layers 13 on the molding drum 24 can be simplified and that both tire steering stability performance and tire noise performance are achieved by optimizing the overlapping width Wc of the left and right carcass layers 13, 13, see [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner ply of Shimomura to be a divided ply where the inner ends of the 
Regarding claim 17, modified Shimomura discloses the overlapping portion Wc is provided in a range of 0.5 mm ≤ Wc ≤ 40 mm or 0.002 ≤ Wc/Wb ≤ 0.3, where Wb = the belt width of the most narrow belt ply; and where in configurations using a multi-layer carcass the overlapping width Wc is measured on the basis of end portions located furthest to the inner side in the tire width direction of the plurality of carcass plies, see Hata [0037]. Therefore, equating W1 = Wc, W2 = Wb; where Wb is the discontinuous ply inner ends which extend to at least the axial outer ends of the most narrow belt ply; and Wc is the overlapping portion of carcass ply 13, then Wc/Wb = .2% to 30% which meets the claimed range of 5% to 60%.
Thus, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). Thus, in accordance with MPEP § 2144.05(I), it would have been prima facie obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to select values of the width of the overlapping portion of the carcass ply 13 and the width of the interval between the inner ends of the discontinuous ply to be within the claimed range: since modified Shimomura suggests that such values were suitable for its invention.
Regarding claims 19, 21-22, modified Shimomura discloses the use of adhesive layers 19 which are used in the overlapping portion Wc, see Hata FIGS. 10, 11B.
Regarding claims 23-25, modified Shimomura discloses the use of a pad 13 that is disposed between one of the pair of belt ends 3 and one of the pair of hollow ply 10 – (construed as second ply pieces) in a meridian cross-sectional view, wherein the hollow ply inner end P2 is disposed on the pad, see Shimomura; and the pad 13 has a cross-sectional shape of a flat triangular shape, and the pad comprises an end that is disposed more outwardly in a tire width direction than one of the pair of belt ends, see Shimomura figure 2; and a cap layer 15 as an edge ply 14 comprising an edge ply end and a cap ply comprising a cap ply end, wherein the edge ply end 14 is disposed on the pad 13, and the cap ply end 15 is disposed on the edge ply end, see Shimomura figure 2 below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (JP 2017-109517 A), in view of Hata et al. (US 2015/0336426 A1 – of record) as applied to claims 16-17 above, and further in view of Kudo et al. (US 2009/0301639 A1 – of record).
Regarding claims 18, 20, while modified Shimomura discloses the carcass ply is a key element in the construction of a tire and formed of cord material and topped with a coating rubber, see Hata [0024]; it does not further disclose details concerning the physical characteristics of the ply, prompting one to look to the prior art for exemplary configurations thereof. 
Kudo directed to forming tire carcass members, discloses it is a customary method to form carcass plies by: aligning a plurality of pieces of cords and passing the cords through a die for topping continuously provided with an extruder, rubber is topped to the cord rows to form into a strip-like shape, the strip-like member is cut by a predetermined length and the cut pieces are successively aligned to be bonded on a building drum or a conveyor, or the strip-like member is wound spirally on a drum for forming a sheet, the formed cylinder-like member is cut in a direction in parallel with a drum axis center (width direction) to form a carcass member in which the cord constitutes an angle of 90° substantially relative to a circumferential direction, see [0007]; and further teaches its method of forming such a configuration creates a favorable weight balance in the tire, see [0015].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass plies of modified Shimomura in the claimed manner as this carcass structure is well established in the art as taught by Kudo who provides a method of production which reduces the concern for deteriorating the weight balance of the tire.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pgs. 6-7 that: none of the inner end portions of the carcass layers 13 is present in the overlapping portion at Wc in Hata, and that the overlapping portion at Wc are not between inner ends of a pair of any other carcass layers 13. Thus, the overlapping portion at Wc in FIG. 1 of Hata does not read on the claimed limitation that the first ply inner end of one of the pair of first ply pieces overlaps the first ply inner end of the other of the pair of first ply pieces.
Examiner’s Response #1
Examiner respectfully disagrees. As best depicted in Hata Fig. 2:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The carcass ply 13 inner end portions overlap in the region Wc
Furthermore, the claims 17-25 are rejected for the recited limitations as well as their dependency to a rejected claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749